OFFICE   OF   THE   ATTORNEY   GENERAL   OF   TEXAS
                               AUSTIN




Xcmorabla Jomoe J-0
stmso Treaewer
~UaQln, Tams
FiQnmable Jew   JtriJms
                     - pi& 3
                                ,..,
                                % ;




          FWumabL,     Jeeee Jemee - &me% 4


                                       f

                     "(h) Open spproml of the flnrl.r%~ortof
                llqaId%tlanby the Oo%nlaelo~r, %.aldreport
                shall be prasenfod to the aovt and tke oourt
                lh%ll %ntW uoh or&or,   jud@a@nt end deoree 88
                ma b4 aeoeemary.”   -- vernon~s clr. stat. wt.
                8e.L.

                       Long,prlor to 1939, buIldIng and loon a%%aoia-
         tloae were,tubdor the eup%ryIsIonof th% BankIn& ComaI%slon-
         er,~lnat he ume not~olbthe~rith the sower to lIqtiMst+a
          eta&h oorpontltiaa,that bcblngaooompit8hedby tii%volun-
          tery,aot of the %ePooIatlon,or through s.jadIofal.proaadi
          In$ popsrly  idtltuted.
                     ‘rpoarn~rda     ulth nep8ot to lrtlndlo.'31 mflr&,
           aio;ro94dvi8e tte :.ln ooanootlonwllih your orl&nal requaet,
   .:‘.    $4imt.:the:
                     fund rlint+dnedspoeite aadb by a numberof build-
           &&-e&. ~~OUIeieoo%it3oae'upon:tolantarrliqtidmtlgn;end
           piWelblg~xQm or~aom judloi%l~llquld%tloue~8uohl.mofmd%
           db not-dlreloeo,:&owever any deposit br th% %%rrkln@    ~aom-
:i.
 :'5.      mlaqloaer&a
     ,.A.::.:!.,:.
         '..!
           isu~~e.        a. oaae,oi~,.~~gu~batioa.~i~~~ted
                                                          by him
                  'of'~8ro.t10a,;~ls.~o.*'!~s"pr;iis~e~~‘,.~id~  Input-
                                                           ,,t',:f;orn   : ,~‘,:';:.
                                                                 ;'Aerrol;".~,~,:~,.
                                                                                  ,I
         oiatton.AoF.
                    IIsbiro edrlih byethe Benkln$ Commierlonirthat
          1%:aclew*ti @ho:pnotiae or bhat Departewnt,upon 'the rob
         -onta~~diee@utlon ot a bulldIn& pnd'loen.es~oIetIonus+
          4er it8 euQW~l%l~n to .ruqalreor the dI%SOltin&oorpora-
          t1on.r 4q6elt rit&the~Stste Tmeearer to oo~yerwolela-
         eillmu.'of mosey dor;.~ee:,&r g~&~~rml by.Artiele,840,Re-
          vised C1~,13~Stututue, 1926, with mapot     to.mlanterf
          llquldatlaneof baaklngt Inatbtutionn,8aah depoeit uauel-.
          ly beS#qgmdo through the Bankind Oom@soiono~ a@ inter-.;
         .mivdiary. nhether~or not Wnknhla ‘any etcltaots r*quMiqf ,:.
          eaoh Uepoeltqto be m&da with the State Tnssorar B?%noed
          not Qa Zaqulra or'dWId%, %lbsIt'a very tbou@htSul aud
          w~lrrd&e praot$ae.
                    Gush doposit by an oseoqiation In,oourea caf Sol-
          untsry 1iqaIdatIc.mIn ,n%srsnt would %om% *IthIn ths pro-
         vI%Ioas or ~.otlon 16 -0i the mlldlng 8.Loan A%eooIation
         Aof,, adopting by refiwsnoa,the bank l~quldetlonmthod by
         the Bnnklta~ mmmIesIonsr for the sit&p&ereimon tha Cozi-
         desloner has not t&m over the saeoo~etlonId ob%dIenoe
         to en order of a.court or oomptsteatjuri%dIotlun-- ths
1iqxildatZon
           bshq   wholly ~oluutnry.
          while oolsein rinan6iol oar   ration8 are by
law unllerthe *up6niaiOn or th6 i!M&      aopmiuiOlMlr,
notably, loan oaa brohwgcr ooapnlec, and ~,rsdiO
uaionr, the e,tatutaedo not aulhorlse the* 0frhir fo
liquid&a  suoh ~orporatfona,and where, 80 &a 61241
                                                 aam
with you, a tmit  Aelposithe* b6%a TOluntmuy rpreebr
tha aorgwatiw ror the b666PiO or Q noh~laiming oredlb-.
or,  th e n
          c er k inly
                    isno lt+uke euthorlaing niuuh1.~
l%quir3a&you a'*Tr%asur%rte turn over such 8epooit $0
~thek3aaibg Comaiaeianrr,a8 ther6 ia la,the pr6sWO
i%ukbg code, 6lready rafcr6d to in this opkxianl